UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6436



MONTY RAY HOBBS; PATTE A. HOBBS,

                                           Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA; UNITED STATES BUREAU
OF PRISONS; WARDEN ADAMS; JIMMIE EARP,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-168-5-H)


Submitted:   July 29, 2002                 Decided:   August 8, 2002


Before WIDENER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monty Ray Hobbs, Patte A. Hobbs, Appellants Pro Se. Rudolf A.
Renfer, Jr., Assistant United States Attorney, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants Monty Hobbs and Patte Hobbs appeal the district

court’s order granting the Appellees’ motion to dismiss their civil

rights action under Fed. R. Civ. P. 12(b)(6).                 We affirm.

     We   review    a   district      court’s   Fed.     R.   Civ.    P.   12(b)(6)

dismissal for failure to state a claim upon which relief may be

granted de novo.        Flood v. New Hanover County, 125 F.3d 249, 251

(4th Cir. 1997).     In considering a motion to dismiss, we accept the

complainant’s      well-pleaded       allegations   as    true       and   view   the

complaint in the light most favorable to the non-moving party.

Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).

Generally, a motion to dismiss for failure to state a claim will

not be granted unless it is certain the plaintiff could prove no

set of facts that would entitle him to relief.                 Id.

     With these standards in mind, we affirm on the reasoning of

the district court.       See Hobbs v. United States, No. CA-01-168-5-H

(E.D.N.C. Feb. 4, 2002).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court    and   argument     would      not   aid    the

decisional process.




                                                                           AFFIRMED




                                         2